994 So.2d 454 (2008)
Tyrone MORGAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-912.
District Court of Appeal of Florida, Third District.
October 29, 2008.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Magaly Rodriguez, Assistant Attorney General, for appellee.
Before COPE and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Because there is no written order below, the appeal is dismissed without prejudice for lack of jurisdiction. See Fla. R.App. P. 9.020(h); Rivera v. Dade County, 485 So.2d 17 (Fla. 3d DCA 1986).